Morton, J.
These cases were argued together, and the objections in them are of the most technical kind. In Shaw v. Wise it is said that the award which was made after the order of recommittal refers to an account annexed to a prior award on file in the same case. We know of no legal objection to such a course. The account becomes incorporated by reference into the award, and forms a part of it, to the same extent as if physically attached to it. It is also said that the- final award purports to be made “pursuant to our appointment as referees under the foregoing rule”; that two rules are attached, one in Shaw v. Wise, and the other in Wise v. Shaw ; and that it does not appear under which rule the referees were acting. The statement which has been quoted shows that the referees were acting under one rule, and not under both; and, in the absence of anything to the contrary, the referees will be presumed to have acted under the rule applying to the case to which the award related, and not under the rule which did not apply to it.
In the case of Wise v. Shaw it is objected that the only evidence of the authority of the referees to act attached to their *435award is an unattested copy of the rule of court, made presumably by the referees, and that the rule itself is attached to the original award in Shaw v. Wise. It is not contended that the copy is incorrect, or that the referees had not in fact authority to act, and no objection is made in this case or the other to the award on its merits. It is not necessary that the authority under which referees act should be stated in or affixed to the award; (Morse, Arbitration & Award, 275, 276;) especially when it appears, as it does here, that they acted under a rule of court which is in evidence as part of the record in another case in the same court. Judgments affirmed.